DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a support grading process, classified in C08F 4/02.
II. Claim 2, drawn to a catalyst injection process, classified in C08F 2/00.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of the support grading process of Group I cannot be used with the catalyst injection process of Group II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for Group I and Group II are not coextensive.
During a telephone conversation with Attorney Robert Hagen on March 24, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claim 1.  Affirmation of this election must be made by applicant in replying to this Office 2 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) According to the disclosure in [0051] of the Specification, it is the support fines which are removed from the original support particles. However, the limitations of “removing a portion of support particles that are more than 1.0, 1.5, 2.0, 2.5, or 3.0 standard deviations away from a mean particle diameter of a whole support particle population” include removal of both support fines and the particles larger than the average sized particles.  Therefore, the Office suggests insert “fines” after “particles” in line 2 of the claim.  
(ii) The multiple of the support particle size limitations of “more than 1.0, 1.5, 2.0, 2.5, or 3.0 standard deviations” render the instant claim indefinite.
(iii) In line 4, the term “the portion” seems referring to “the particle size” based on the Examiner’s understanding of the phone interview with Applicant’s representative.  It is suggested to amend “the portion of portion of support particles are smaller than an 
average of the whole support particle population” as “the particle size of the removed
 portion of support particle fines are smaller than the average particle size of the whole
support particle population”.
Clarification and correction are requested.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/           Primary Examiner, Art Unit 1763